—In an action to recover damages for medical malpractice, the defendant appeals from a judgment of the Supreme Court, Kings County (Jackson, J.), dated May 5, 1999, which, upon a jury verdict in favor of the infant plaintiff and against it awarding the infant plaintiff damages in the principal sum of $750,000 ($250,000 for past pain and suffering and $500,000 for future pain and suffering), is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiffs adduced sufficient evidence from which a jury could rationally conclude that the infant plaintiffs injuries were proximately caused by the defendant’s departure from good and accepted medical practice (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Mortensen v Memorial Hosp., 105 AD2d 151, 158). Moreover, the verdict is based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
The award of damages did not deviate from what would be reasonable compensation under the circumstances (see, CPLR 5501 [c]; Stevens v Bronx Cross County Med. Group, 256 AD2d 165). Joy, J. P., Florio, H. Miller and Smith, JJ., concur.